NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
PETER V. BOESEN,
Plaintiff-Appellan,t,
V.
GARMIN INTERNATIONAL, INC.,
Defendant-Appellee,
AND
TOMTOM, INC., _
Defen.dan.t-Appellee.
2010-1488
Appea1 from the United States District C0urt for the
N0rthern District of Illin0is in case n0. 08-CV-3248, Judge
Rebecca R. Pa11meyer.
ON MOTION
Bef0re PROST, Circuit Judge.
0 R D E R
Martha Tr0ut, acting pro se, moves to substitute Peter
V. B0esen for herself as plaintiff-appe1lant, whom she
asserts is the real party in interest with respect to the

BOESEN V. GARMIN INTL 2
patent in suit, U.S. Patent No. 6,784,873 (’873 patent).
Defendants-appellees Garmin International, Inc. and
TomTom, Inc. (Garmin) do not oppose.
The original plaintiff-appellant, SP Technologies, LLC,
assigned the ’873 patent to Trout after the district court
entered summary judgment of invalidity against SP
Technologies. The district court granted SP Technologies’
motion to substitute Trout for itself pursuant to Federal
Rule of CiVil Procedure 25(c). Subsequently, this court
granted a motion by Trout, which we treated as motion to
reform the caption, making Trout the named plaintiff-
appellant in this appeal.
According to briefs on the merits submitted to the court
by Boesen, acting pro se, and by Garmin, it would appear
undisputed that Boesen is now the owner of the ’873
patent. Garmin explains that Trout assigned the ’873
patent to Boesen in “early 2011," presumptively after the
appeal was initially recaptioned to reflect Trout’s interest.
According1y,
I'r ls ORDERED THAT:
(1) Trout’s motion is granted. The revised official
caption is reflected above
(2) A copy of this order shall be transmitted to the
merits panel assigned to this appeal
(3) Boesen’s reply brief, if any, is due within fourteen
days of the date of this order

3 BoEsEN v. oAR1vnN1NTL
FOR THE CoURT
AUG 0 1  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: B. Trent Webb, Esq. 4
James H. Wa1lace, Jr., Esq. pulp
MmhaTmt “~S1s2eae;Aa’.ear°“
Peter V. Boesen
Raym0nd P. Nir0, ESq. AUG 01 2011
523 JANHORBALY
ClERK